Citation Nr: 0822580	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
service connected diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 20 percent for 
service connected low back strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
service connected tinea cruris.

5.  Entitlement to an earlier effective date for the award of 
service connection for non-Hodgkin's Lymphoma, status post 
surgical treatment, scar of the right shoulder, to include 
consideration of the propriety of the grant of service 
connection for non-Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and January 2006 rating 
decisions by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The February 
2004 rating decision granted service connection for PTSD and 
assigned an evaluation of 30 percent; a December 2004 
decision assigned an increased, 50 percent evaluation, 
effective from the date of service connection.  The veteran 
has expressed his desire to continue his appeal of the 
assigned evaluation.

The January 2006 decision granted an increased 20 percent 
evaluation for a low back strain, denied increased 
evaluations for tinea cruris and type II diabetes mellitus, 
and granted service connection for a right shoulder scar, 
described in the decision as "non Hodgkin's lymphoma, status 
post surgical treatment."  A June 2007 decision granted 
increased evaluations for tinea cruris to 10 percent and for 
diabetes mellitus to 40 percent.  The veteran has expressed 
his desire to continue his appeals with regard to 
evaluations.

The veteran initially expressed a desire for a personal 
hearing before a Veteran's Law Judge in Washington, DC, and 
such was scheduled in June 2008.  The veteran has withdrawn 
his request for hearing in writing, however.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during the pendency of this appeal, the 
Court of Appeals for Veterans Claims has rendered an opinion 
interpreting VA's duty to notify the veteran with regard to 
claims for increased evaluations.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  VA has an obligation to notify a 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.  Further, the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  This notice 
must include specific information regarding the applicable 
evaluation criteria, when that criteria includes findings or 
measurements which would not normally be met by general 
descriptions of worsening severity.  Here, the notice sent 
the veteran in November 2005 does not clearly address the 
need for information and evidence regarding the impact on 
occupational functioning, nor does it include specific 
information regarding the criteria applicable to evaluation 
of the veteran's claim of increased evaluation for low back 
strain.  Remand is required to correct any possible 
deficiencies in the notice provided the veteran.

Further, a review of the evidence of record reveals that the 
veteran receives ongoing treatment at VA facilities for his 
service connected disabilities.  Although the RO was made 
aware of this during the November 2006 hearing before a 
decision review officer, no attempt to obtain pertinent VA 
treatment records has been made during the pendency of this 
appeal.  As the most recent treatment records are clearly 
relevant to adjudication of the evaluation of the current 
severity of service connected disabilities, a remand is 
required to obtain the VA records.

The veteran has also identified a source of updated private 
treatment records.  He stated on a VA form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, that he continued to receive 
treatment at the Veterans Benefits Clearinghouse (VBC); 
although VBC submitted a statement regarding ongoing 
counseling for PTSD in August 2005, the veteran's submission 
of a new release is a request that VA obtain updated records.  
VA has a duty under the Veterans Claims Assistance Act of 
2000 (VCAA) to do so.  38 C.F.R. § 3.159(c)(1).

Finally, the Board notes that it has recharacterized the 
issue regarding assignment of an earlier effective date.  The 
issue as certified to the Board involved the proper effective 
date of the award of service connection for "non Hodgkin's 
lymphoma, status post surgical treatment, scar."  In January 
2006, the RO granted service connection for non-Hodgkin's 
lymphoma on a presumptive basis.  A review of the claims 
file, however, reveals no diagnosis of non Hodgkin's lymphoma 
at any time.  Importantly, the VA examiner noted in his 
November 2005 examination that the record did not reflect 
such a diagnosis and that further information was required 
before he could render an final opinion.  The Board further 
notes that service connection for the right shoulder scar in 
question has been repeatedly denied on a direct basis 
multiple times in the past - when this claimed as a residual 
of a scorpion bite or a lipoma.  Now, it appears that the RO 
has granted service connection for non-Hodgkin's lymphoma on 
a presumptive basis, when such a disease was never diagnosed.  
The RO should revisit this issue.  

The Board cannot now adjudicate the question of entitlement 
to earlier effective date for the non-Hodgkin's lymphoma 
(which was never diagnosed) disability, as it is inextricably 
intertwined with the question of the propriety of service 
connection.  The issue must be remanded to the RO for further 
consideration.



Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (regarding notice 
to the veteran of specific criteria for 
entitlement to an increased evaluation).  
Such notice should include the rating 
criteria for Diagnostic Code 5237.

The veteran should be asked to provide an 
updated VA Form 21-4142 to assist in 
obtaining any pertinent records from the 
VBC.

2.  The RO must obtain VA treatment 
records from the VA Boston Healthcare 
System, to include all associated medical 
centers and clinics, for the period of 
January 2004 to the present.

3.  If an updated, valid VA Form 21-4142 
for VBC, the RO should take all 
appropriate action in compliance with 
38 C.F.R. § 3.159 to obtain updated 
treatment records for the veteran.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion required by newly 
obtained evidence.  The RO should then 
readjudicate the claims on appeal, to 
include consideration of the propriety of 
service connection for non Hodgkin's 
lymphoma.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


